Beauchamin v Autobus Fleur De Lys, Inc. (2018 NY Slip Op 07387)





Beauchamin v Autobus Fleur De Lys, Inc.


2018 NY Slip Op 07387


Decided on November 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 1, 2018

526136

[*1]CLAUDINE BEAUCHAMIN et al., Appellants,
vAUTOBUS FLEUR DE LYS, INC., et al., Respondents, et al., Defendants.

Calendar Date: September 13, 2018

Before: Egan Jr., J.P., Clark, Mulvey, Aarons and Pritzker, JJ.


Weller, Green, Toups & Terrell, LLP, Beaumont, Texas (Mitchell A. Toups of counsel) and Whatley Kallas, New York City (Joe R. Whatley Jr. of counsel) and Paul Webb, PC, Wharton, Texas (Vincent Lee Marable III admitted pro hac vice), for appellants.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York City (Patrick L. Lawless of counsel), for respondents.

MEMORANDUM AND ORDER
Pritzker, J.
Appeal from an order of the Supreme Court (Auffredou, J.), entered June 5, 2017 in Essex County, which granted certain defendants' motion to dismiss the complaint against them.
In July 2014, a motor coach bus carrying 56 individuals was traveling southbound on Interstate 87 in the Town of North Hudson, Essex County — heading from Quebec, Canada to New York City on a sightseeing expedition — when it struck a guardrail, careened down an embankment and rolled over, ultimately landing on its side. Numerous passengers were injured and one teenager died at the scene. In September 2016, a group of passengers, all Canadian residents, commenced this action against defendants, all Canadian residents or Canadian corporations, alleging negligence, negligent hiring and negligent supervision. Plaintiffs alleged that the accident occurred because defendant Rejean Perron, the operator of the bus, fell asleep. Perron was an employee of defendant Autobus Fleur de Lys, Inc., which leased the bus from defendant 9282-9621 Quebec, Inc. Defendant George Morissette was the owner and president of Autobus Fleur and 9282-9621 Quebec. In December 2015, following joinder of issue, Autobus Fleur, 9282-9621 Quebec, Morissette and Perron moved for, among other things, dismissal of the complaint pursuant to CPLR 327 on the ground of forum non conveniens. Supreme Court granted their motion, and plaintiffs appeal.
For the reasons stated in Claude v Autobus Fleur De Lys, Inc., ___ AD3d ___ [decided herewith]), we affirm.
Egan Jr., J.P., Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the order is affirmed, with costs.